 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlayskool,Inc., a Division of Milton Bradley Com-panyandUnited FurnitureWorkers ofAmerica,AFL-CIOandNoemi DominicciThe Retail,Wholesale and Department Store Union,AFL-CIO,and Chicago Joint Board,Retail,Whole-sale and Department Store Union,AFL-CIOandUnited Furniture Workers of America,AFL-CIOCases 13-CA-9186,13-CA-9205, and 13-CB-2988February 25, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn June 22, 1971, Trial Examiner Paul E. Weil is-sued the attached Decision and on July 2, 1971, anErratum thereto in this proceeding. Thereafter, theGeneral Counsel filed exceptions and a supportingbrief. The Respondent Employer filed cross-exceptionsand a supporting brief in answer to the General Coun-sel's exceptions. iPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and finds merit in the exceptions of the GeneralCounsel. The Board, therefore, adopts the findings,conclusions, and recommended Order of the Trial Ex-aminer only to the extent consistent with the Decisionherein.As more fully set forth in the attached Trial Ex-aminer's Decision, the Furniture Workers Union hassince 1952 unsucessfully attempted to organize Play-skool's employees.' In November and December 1968,pursuant to petitions duly filed with the Board follow-ing Playskool's refusal to submit to a card check by anindependent body, the Furniture Workers again lostseparate Board-conducted elections at Playskool's Sac-ramento and Lawndale plants. Undaunted by the lossof the aforementioned elections, the Furniture Workerscontinued its organizational campaign and successfullysolicited a number of new authorization cards duringthe period March-May 1, 1969. Although the cam-'The Respondent Union filed a motion to strike the General Counsel'sexceptions, contending they failed to comply with Sec 102.46 (b) of theBoard's Rules and Regulations As the General Counsel's exceptions are insubstantial compliance with our requirements, and make clear his position,we deny the Respondent Union's motion.'Playskool, Inc., A Division of Milton Bradley Company, referred toherein as "Playskool," is the Respondent Employer The Retail, Wholesaleand Department Store Union, AFL-CIO, and Chicago Joint Board, Retail,Wholesale and Department Store Union, AFL-CIO, referred to herein as"RWDSU," is the Respondent Union. United Furniture Workers ofAmerica, AFL-CIO, referred to herein as the "Furniture Workers" is theCharging Party.195 NLRB No. 89paign was kept on a low-key due to Playskool's demon-strated reluctance to accord recognition on the basis ofa card check and the fact that the Board's rules nor-mally preclude a second election prior to the expirationof 1 year, the record reveals that Playskool's plantmanager was well aware of the Furniture Workers'continuing organizational campaign and, in fact, haddiscussions concerning same with leading organizersfor the Furniture Workers.Notwithstanding the, aforementioned knowledge ofthe Furniture Workers' continued interest, Playskool,pursuant to a request from the RWDSU which hadrecently commenced its own organizational campaignamong the employees of Playskool located in the Sac-ramento and Lawndale plants, as well as a newly estab-lished warehouse located in Des Plaines, 15,miles out-side Chicago, agreed to a card check with the RWDSUto be held on May 2, 1969, before a conciliator of theDepartment of Labor, State of Illinois. Thereafter,without informing the Illinois Department of Labor ofthe Furniture Workers' continued interest, Playskooland the RWDSU submitted a payroll list and a numberof authorization cards, respectively, to the Illinois De-partment of Labor. On May 2, 1969, the Illinois De-partment of Labor announced that the RWDSU did infact represent a majority of the Playskool employeesemployed in the Des Plaines warehouse and Lawndaleand Sacramento plants. Playskool then recognized theRWDSU as the majority representative, entered intonegotiations, and subsequently executed a collective-bargaining agreement.Although crediting the foregoing summary of eventsleading up to Playskool's recognition of the RWDSU,the Trial Examiner found that inasmuch as no "ques-tion concerning representation" existed at the time ofrecognition, Playskool was not in violation of Section8(a)(2) and (1) of the Act.' We disagree.Contrary to the Trial Examiner, this Board has neverestablished any numerical percentage as a conditionprecedent to establishing the existence of a questionconcerning representation. In fact, the sole requirementnecessary to raise a question concerning representationwithin the meaning of theMidwest Pipingdoctrine,' asmodified by the Board, is that the claim of the rivalunion must not be clearly unsupportable and lacking insubstance.' That such is is not the case herein is obvi-ous. Nor, again contrary to the Trial Examiner, do we,in circumstances such as exist herein, require the rivalunion to have a pending request for recognition, for theBoard does not require a party to perform a futile act.'According to the Trial Examiner, a question concerning representationexists only when the rival union represents a substantial number of em-ployees, "normally 30 percent," and has pending a current demand forrecognition.iMidwest Piping & Supply Co., Inc.,63 NLRB 1060.5CF.American Bread Company,170 NLRB 85 PLAYSKOOL, INC.The instant case presents a classic example of theevils which the rule enunciated inMidwest Piping, su-pra,was designed to prevent. Thus, as indicated above,Playskool was well aware of the Furniture Workers'continued interest in its employees and the fact thatwithin the preceding 8-month period the FurnitureWorkers had secured enough cards to make the re-quired 30-percent showing necessary to proceed to aBoard election. Additionally, we note that, althoughthe Furniture Workers subsequently lost the elections,they did receive approximately 148 votes out of the 494eligible voters employed in Playskool's Lawndale andSacramento plants. Further, the Furniture Workerscontinued successfully to solicit additional authoriza-tion cards in furtherance of their organizational ac-tivity despite the defection of their chief organizer whohad seen fit to switch his allegiance to the RWDSU andlead its newly formed campaign among Playskool'smostly Spanish-speaking employees. In the light of allthese circumstances, we do not view the card checkmade by the State of Illinois Department of Labor, inthe absence of participation by the Furniture Workers,to be an accurate- barometer of the employees' senti-ments.' This is particularly true in view of the recordevidence indicating that a number of employees hadseen fit to sign current authorization cards for both theFurnitureWorkers and the RWDSU. Such cards, ofcourse, do not ultimately reflect the choice of the em-ployees' bargaining agent.Novak Logging Company,119 NLRB 1573.' Had Playskool fulfilled its obligationand insured the participation of the Furniture Workersin the card check conducted by the Illinois Departmentof Labor, this infirmity, as well as other imperfectionsin the cards proffered by the RWDSU, would have beenreadily ascertainable.'Therefore, contrary to the Trial Examiner, we findthat at the time of recognition a question concerningrepresentation existed and that the subsequent investi-gation and resolution of that question was not attendedby appropriate safeguards. Accordingly, under the cir-cumstances, we further find that Playskool's conduct inrecognizing and bargaining with the RWDSU con-stituted illegal assistance within the meaning of Section8(a)(2) and (1) of the' Act.We also find that theRWDSU violated Section 8(b)(1)(A) of the Act by ac-cepting exclusive recognition and entering into a collec-tive-bargaining agreement with the Employer at a timeIntalco Aluminum Corporation,169 NLRB 1034, enfd in part and setaside in part 417 F.2d 36Additionally, the record discloses numerous errors in the employeecomplement lists submitted to the State of Illinois Department of Labor forpurposes'of verifying the RWDSU's claim of majority status.Inasmuch as the RWDSU has commingled all authorization cards in itspossession, and in view of the evidence which shows some cards were forgedand others predated, it is impossible to determine at this time whether ornot the RWDSU did, in fact, represent a majority on May 2, when it wasaccorded' recognition by Playskool561when there existed a real question concerning represen-tation of the employees.The Trial Examiner's dismissal of the 8(a)(3) portionof the complaint with respect to Rosa Rosa was predi-cated solely on the legality of the recognition and Play-skool's contract with the RWDSU which we havefound to have been,unlawful. Accordingly, we find thatthe termination of Rosa Rosa's employment, caused byPlayskool's illegal insistence that she execute an au-thorization or checkoff card for the RWDSU, violatedSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Playskool, Inc., A Division of Milton BradleyCompany, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Respondent RWSDU and the United FurnitureWorkers are labor organizations within the meaning ofSection 2(5) of the Act.3.By recognizing Respondent RWSDU, by execut-ing a collective-bargaining agreement with RWDSUcontaining a union-security clause, and by maintainingin effect and enforcing the provisions of said contract,at a time when a question concerning the representa-tion of its employees existed, the Respondent Employerhas rendered and is rendering unlawful assistance andsupport to RWDSU and has interfered with, coerced,and restrained and is interfering with, coercing, andrestraining its employees in the exercise of Section 7rights in violation of Section 8(a)(1) and (2) of the Act.4.By causing the discharge of Rosa Rosa by itsillegal insistence that she execute an authorization orcheckoff card for RWDSU, Respondent Employer hasviolated Section 8(a)(3) of the Act.5.By accepting recognition from Respondent Em-ployer and by contracting with the Respondent Em-ployer at a time when a question concerning the repre-sentationofRespondentEmployer'semployeesexisted,Respondent RWDSU restrained and coercedand is restraining and coercing employees in the exer-cise of rights guaranteed in Section 7 of the Act inviolation of Section 8(b)(1)(A) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYWe have found that the Respondent Employerrecognized the Respondent Union and thereafter en-tered into an agreement with it on June 11, 1969, allduring the pendency of a genuine question concerningrepresentation of the employees covered thereby. Bysuch conduct, Respondent Employer has interferedwith, restrained, and coerced its employees in the exer-cise of their right freely to select their own bargaining 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative and has accorded unlawful assistanceand support to the Respondent Union, in violation ofSection 8(a)(2) and (1) of the Act. In order to dissipatethe effect of Respondent Employer's unfair labor prac-tices,we shall order Respondent Employer to with-draw and withhold all recognition from the Respond-entUnion and to cease giving effect to theaforementioned agreement, or to any renewal, modifi-cation, or extension thereof, until such time as Re-spondent Union shall have been certified by the Boardas the exclusive representative of the employees inquestion.Having found that the Respondent Employer dis-charged Rosa Rosa in violation of Section 8(a)(1) and(3) of the Act, we shall order that the RespondentEmployer offer employee Rosa Rosa immediate andfull reinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority and other rights andprivileges, and make her whole for any loss of earningsshe may have suffered by reason of her discharge bypayment to her of a sum of money equal to that whichshe would have earned as wages from the date of herinvoluntary termination to the date of offer of reinstate-ment and in a manner consistent with Board policy setforth inSenco Manufacturing Corp.,141 NLRB 1306,1309, andSouthern Coach & Body Co., Inc.,135 NLRB1240,with interest as provided inIsisPlumbing &Heating Co.,138 NLRB 716. We shall also order thatRespondent Employer preserve and make available tothe Board, upon request, payroll and other records tofacilitate the computation of backpay.Having found the recognition of the RWDSU byPlayskool to have been invalid and the subsequent bar-gaining agreement with its union-security provisionslikewise invalid, we shall order Respondent Employerjointly and severally with Respondent Union to reim-burse all present and former employees, except thoseexcluded below, for all initiation fees, dues, or othermoneys paid or checked off,pursuant to the unlawfulunion-security agreements,' or any extensions, renew-als,modifications, or supplements thereof, or any su-perseding agreement. Reimbursement will not be or-dered, however, for those employees who voluntarilyjoined the RWSDU prior to June 11, 1969, the date onwhich the union-security clause was executed.10We have also found that Respondent Union acceptedrecognition and thereafter on June 11, 1969, enteredinto a collective-bargaining agreement with Respond-ent Employer at a time when there existed a real ques-'Interest at the rate of 6 percent per annum shall be added to suchinitiation fees, dues, or other moneys so checked off, to be computed in themanner set forth inSeafarers InternationalUnionof North America, GreatLakes District AFL-CIO,138 NLRB 1142, fn. 2.1°See Crown Cork & Seal Company, Inc.,182 NLRB 657,Lianco Con-tainer Corporation,173 NLRB 1444.tion concerning representation of the employees cov-ered' thereby. By such conduct, Respondent Union hasrestrained and coerced Playskool's employees in theexercise of their right freely to select their own bargain-ing representative in violation of Section 8(b)(1)(A) ofthe Act. In order to dissipate the effect of RespondentUnion's unfair labor practices, we shall order Respond-ent Union to cease maintaining or giving effect to itscurrent recognition and collective-bargaining agree-ment with Respondent Employer to the extent that itcovers Respondent Employer's plant and warehouseemployees, or any renewal or extension thereof, untilsuch time as the Respondent Union shall have beencertified by the Board as the exclusive representative ofthe employees in question. In addition, we shall orderthat Respondent Union jointly and severally with Re-spondent Employer reimburse all present and formeremployees in the manner and to the extent set forthabove.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that: -A. Respondent Employer, Playskool, Inc., A Divi-sion of Milton Bradley Company, Chicago,Illinois, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Assisting or contributing support to the Respond-entUnion, The Retail, Wholesale and DepartmentStore Union, AFL-CIO, and Chicago Joint Board, Re-tail,Wholesale and Department Store Union, AFL-CIO, or to any other labor organization, by recognizingsuch labor organization as the exclusive representativeof any of its employees for the purpose of collectivebargaining at a time when there exists a real questionconcerning representation or in any othermanner.(b)Giving effect to, performing, or in any way en-forcing the collective-bargainingagreement executedwith Respondent Union on June 11, 1969, or to anymodification,extension,renewal,or supplementthereto, or to any checkoff authorization cards ex-ecuted pursuant to said agreement,unless and untilRespondent Union has been certified by the NationalLabor Relations Board as the exclusivebargaining rep-resentative of such employees; provided, however,nothing herein shall require Respondent Employer tovary or abandon any wage, hours, seniority, or othersubstantive features of its relations with its employeeswhich have been established in the performance of thisagreement or to prejudice the assertion by employees ofany rights they may have thereunder.(c) Encouraging membership in, or activities on be-half of, The Retail, Wholesale and Department StoreUnion, AFL-CIO, and Chicago Joint Board, Retail, PLAYSKOOL, INC.Wholesale and Department Store Union, AFL-CIO,or any other labor organization, by discharging or inany other manner discriminating against its employeesin regard to their hire or tenure of employment or anyterms or conditions of employment.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe right to self-organization, to form labor organiza-tions, to join or assist the aforesaid Union or any otherlabor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaran-teed in Section 7 of the Act, or to refrain from any andall such activities, except to the extent that such rightmay be affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Withdraw and withhold all recognition from TheRetail,Wholesale and Department Store Union, AFL-CIO, and Chicago Joint Board, Retail, Wholesale andDepartment Store Union, AFL-CIO, as the represent-ative of its employees for the purpose of collective bar-gaining unless and until the said labor organization hasbeen duly certified by the National LaborRelationsBoard as the exclusive representative of such em-ployees.(b) Offer to Rosa Rosa immediate and full reinstate-ment to her former position or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,and make her whole for any loss of earnings she mayhave suffered as a result, of her constructive discharge,in the manner, set forth herein in the section entitled"The Remedy."(c) Preserve and, upon'request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(d) Jointly and severally with Respondent Unionreimburse all present and former employees at Play-skool's plants in Sacramento and Lawndale and thewarehouse at Des Plaines, Illinois, except those whosigned up for the RWDSU prior to the execution of theunion-security clause on June 11, 1969, for all initiationfees, dues, arid other moneys, if any, paid by or with-held from them pursuant to the terms of the collective-bargaining agreement executed on June 11, 1969, orpursuant to any union checkoff authorizations ex-ecuted before the date of compliance with the Order, in563the manner provided in "The Remedy" section of thisDecision:(e)Post at its plants in Chicago, Illinois, and itswarehouse at Des Plaines, Illinois, copies of the at-tached notice marked "Appendix A."" Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by the RespondentEmployer's representative, shall be posted by Respond-ent Employer immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto its employees are customarily posted. Reasonablesteps shall be taken by Respondent Employer to insurethat said notices are not altered, defaced, or covered byany other material.(f) Post at thesame places and under the same condi-tions as set forth in (e) above, as they are forwarded bythe Regional Director, copies of Respondent Union'snoticemarked "Appendix B." Copies of said noticeshall also be sent by Respondent Employer to its em-ployees.(g)Mail signed copies of the attached notice marked"Appendix A" to the Regional Director for posting atRespondent Union's offices and meeting halls.(h)Notify the Regional Director for Region 13, inwriting, within 20 days from the' date of this Order,what steps the Respondent Employer has taken to com-ply herewith.B. Respondent, The Retail, Wholesale and Depart-ment' Store Union, AFL-CIO, and Chicago JointBoard,Retail,Wholesale and 'Department StoreUnion, AFL-CIO, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Accepting exclusive recognition as the represent-ative of Respondent Playskool's employees at the Sac-ramento and Lawndale plants and the warehouselocated in Des Plaines or entering into a collective-bargaining agreement with Respondent Playskool asthe exclusive representative of these employees'at atime when there exists a real question concerning repre-sentation.(b)Maintaining or giving effect to its contract ofJune 11, 1969, with the Respondent Playskool, or toany modification, extension, renewal, or supplementthereto, or to any union checkoff cards executed pursu-ant to said contract, unless or until it has been dulycertified by the National Labor Relations Board as ex-clusive representative of such employees.11 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "POSTED BYORDEROF THE NATIONAL LABOR RELATIONSBOARD"shall bechanged to read "POSTEDPURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONSBOARD." 564DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner restrainingor coerc-APPENDIX AingRespondent'sSacramento,Lawndale,and DesPlaines employees in the exercise of the rights guaran-teed them in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement re-quiring membership in a labor organization as a condi-tion of employment as authorized by Section 8(a)(3) ofthe Act.2.Take the following affirmative action, which isnecessary to "effectuate the policies of the Act:(a) Jointly and severally with Respondent Playskool,Inc.,A Division of Milton Bradley Company, reim-burse all present and former employees, except thosewho signed up for RWDSU prior to the execution ofunion-security clause on June 11, 1969, at Playskool'splants in Sacramento and Lawndale and the warehouseat Des Plaines, Illinois, for all dues and other moneys,if any, paid by or withheld from them pursuant to theterms of the union-security provision of the collective-bargaining agreement executed on June 11, 1969, orpursuant to any union checkoff authorizations ex-ecuted before the date of compliance with this Order,together with interest at the rate of 6 percent per an-num.(b) Post at its offices and meeting halls copies of theattached notice marked "Appendix B."12 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by RespondentUnion's president, shall be posted by RespondentUnion immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent Union to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Post at the same places and under the same condi-tions as set forth in (b) above, as they are forwarded bytheRegional Director, copies of Respondent Play-skool's notice marked "Appendix A."(d)Mail signed copies of the attached notice marked"Appendix B" to the Regional Director for posting atPlayskool's plants and warehouse and for mailing byPlayskool to employees as provided herein.(e)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken to complyherewith." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD "NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government'WE WILL NOT assist or contribute support toThe Retail,Wholesale and Department StoreUnion, AFL-CIO, and Chicago Joint Board, Re-tail,Wholesale and Department Store Union,AFL-CIO, or any other labor organization, byrecognizing, or contracting with, such labor orga-nization as the exclusive representative of our em-ployees for the purpose of collective bargaining ata time when there exists a real question concerningrepresentation or in any other manner.WE WILL NOT give effect to our June 11, 1969,agreement with The Retail, Wholesale and De-partment Store Union, AFL-CIO, and ChicagoJoint Board, Retail,Wholesale and DepartmentStore Union, AFL-CIO, or to any renewal, exten-sion,modification, or supplement thereof, unlessand until said labor organization has been dulycertified by the National Labor Relations Board asthe exclusive representative of our employees, butnothing herein shall be construed to require thatwe vary or abandon anyexistingterm or conditionof employment.WE WILL NOT encourage membership in, or ac-tivities on behalf of, The Retail,Wholesale andDepartmentStoreUnion,AFL-CIO, andChicago Joint Board, Retail, Wholesale and De-partment Store Union, AFL-CIO, or any otherlabor organization, by discharging or in any othermanner discriminating against our employees inregard to their hire or tenure of 'employment orany terms or conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist UnitedFurniture Workers of America, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or pro-tection, or to refrain from engaging in any or allsuch activities, except to the extent that such rightmay be affected by an agreement requiring mem-bership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL withdraw and withholdall recogni-tion,from The Retail, Wholesale and DepartmentStore Union, AFL-CIO, as the collective-bargain- PLAYSKOOL, INC.ing representative of our employees unless anduntil said labor organization has been certified assuch by the National Labor Relations Board.WE WILL offer to Rosa Rosa immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent posi-tion;we will restore all rights of seniority andother rights and privileges enjoyed by her; and wewill make her whole for any loss of pay and otheremoluments suffered by reason of our discharge ofher.WE WILL jointly and severally with the Union,RWDSU, reimburse all present and former em-ployees, except those who signed up with theRWDSU prior to the execution of the union-security clause on June 11, 1969, for any initiationfees, dues, or other moneys paid or checked offpursuant to the aforesaid agreement with The Re-tail,Wholesale and Department Store Union,AFL-CIO, and Chicago Joint Board, or to anyextension, renewal,modification, or supplementthereof, or to any agreement superseding it.PLAYSKOOL, INC.,A DIVISION OFMILTON BRADLEYCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 881, Everett McKinley Dirksen Building,219 South Dearborn Street, Chicago, Illinois 60604,Telephone 312-353-7572.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT accept recognition as the repre-sentative of Playskool's employees or enter into acontract with Playskool as the exclusive represent-ative of these employees at a time when there ex-ists a real question concerning representation.565WE WILL NOT give effect to our contract ofJune 11, 1969, with Playskool, Inc., A Division ofMilton Bradley, or to any renewal, extension, orsupplement thereto, or to any union checkoff cardsexecuted pursuant to said contract, unless or untilwe have been duly certified by the National LaborRelations Board as the exclusive representative ofsuch employees.WE WILL, with Playskool, reimburse all presentand former employees, except those who signed upwith us prior to the execution of the union-securityclause on June 11, 1969, for any initiation fees,dues, or other moneys paid or checked off pursu-ant to our June 11, 1969, contract with Playskool,or any renewal, extension, modification, or supple-mentthereof.WE WILL NOT in any like or related mannerrestrain or coerce employees of the above-namedCompany in the exercise of rights guaranteed inSection 7 of the Act.THE RETAIL,WHOLESALE ANDDEPARTMENT STOREUNION, AFL-CIOAND CHICAGO JOINTBOARD RETAIL,WHOLESALE ANDDEPARTMENT STOREUNION, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis an officialnotice and must not be defaced byanyone.This notice must remain posted for 60' consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 881,Everett McKinley Dirksen Building,219 South Dearborn Street, Chicago, Illinois 60604,Telephone 312-353-7572.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On June 13, 1969, UnitedFurniture Workers of America, AFL-CIO, hereinafter calledthe Charging Union, filed a charge with the Regional Direc-tor of Region 13 of the National Labor Relations, hereinaftercalled the Board, against Playskool, Inc., A Division of Mil-ton Bradley Company, hereinafter called Playskool,allegingacts and conduct in violation of the National Labor RelationsAct, hereinafter called the Act. Thereafter, on June 24, No-emi Dominicci, an employee of Playskoo'l, filed a chargeagainst Playskoolallegingfurther conduct in violation of the 566DECISIONSOF NATIONALLABOR RELATIONS BOARDAct. On September 11, 1969, the Charging Union filed acharge against the Retail,Wholesale and Department StoreUnion, AFL-CIO, and Chicago Joint Board, Retail, Whole-sale and Department Store Union, AFL-CIO, hereinafterjointly called the Respondent Union,allegingthat the Re-spondent Union engaged in conduct in violation of the Act.Thereafter the Charging Union amended its charge againstthe Respondent Union on September 25 and December 8,1969, and its chargeagainstPlayskool on December 8, 1969.On October 12, 1970, the Regional Director for Region 13(Chicago, Illinois)issued an order consolidating all of thecases set forth above and a consolidated complaint and noticeof hearing alleging that Playskool violated Section 8(a)(1) and(2) of the Act by assisting the Respondent Union in theorganization of its employees,by recognizing RespondentUnion as the representative of its employees in three differentplants operated by Playskool at a time when RespondentUnion did not represent an uncoerced majority of the em-ployees, and by thereafter engaging in a campaign of coercionrequiring its employees to sign authorization cards and duesdeduction cards for Respondent Union. The complaint alsocontains an allegation that Playskool discriminated againstNoemi Dominicci by giving her less desirable employmentbecause she engaged in activities in opposition to the organi-zation of Respondent Union and on behalf of the ChargingUnion. The complaint also alleges that the RespondentUnion violated Section 8(b)(1)(A) of the Act by restrainingand coercing employees and causing or attempting to causetheir discharge in the event they did notsign duesdeductionand union authorization cards for Respondent Union and bydemanding and receiving recognition from Playskool as therepresentative of all the employees in a unit consisting of theemployees of three plants operated by Playskool at a timewhen it did not represent an uncoerced majority of the em-ployeesin said unit.By duly filed answers both Respondents admitted variousfacts including the jurisdiction of the Board over the activitiesof Playskool, admitted that Playskool had recognized Re-spondent Union as an exclusive collective-bargaining agentfor the unit alleged in the complaint, but stated affirmativelythat the recognition took place after a certification and cardcheck by the Department of Labor of the State of Illinoisconducted on May 2, 1969, and that Respondent Unionrepresented an uncoerced majority. Respondents specificallyadmitted that they had entered into a collective-bargainingagreement on June 11, 1969, which contained a union-securityclauseand that pursuant to the said agreement Play-skool permitted representatives of Respondent Union to enteron Playskool's premises to represent Playskool's employees.Additionally Respondent Union admitted that its agents hadsolicited employees of Playskool to sign dues deduction andunion authorization cards but denied that any coercion orduress was employed in such solicitation. Respondent Em-ployer specifically denied any discrimination against NoemiDominicci.'On January 12, 1971, the General Counsel, by the RegionalDirector for Region 13, issued an amendment to the con-solidated complaint which in effect clarified the language ofthe prior allegations and added a further allegation that dur-ing the months of March and April 1969 Playskool con-ducted 'meetings of its supervisors during which they were'The General Counsel additionally alleged that Playskool had violatedthe Act by permitting two employees of a plant in Massachusetts to takeleaves of absence to assist the Respondent Union to coercively organize theemployees with which we are here concerned.No evidence supporting theallegation was received and the allegation was dismissed at the close of theGeneral Counsel's case-in-chief.instructed to persuade employees to sign union authorizationcards for the Respondent Union. The complaint was furtheramended at the hearing by the addition of an allegation thatRespondent Union restrained and coerced an employee, So-phie McAuley, because of her testimony during the course ofthe hearing. The allegation was denied by Respondent Unionand will be dealt with below.After the issues were joined I conducted a joint conferencein Chicago among the parties, at the request of the GeneralCounsel, at which the various issues were explored and delin-eated and provisions were made for the exchange of sub-penaed data between the parties before the opening of thehearing with adequate time to study such data. The hearingwas opened in Chicago on January 25, 1971, and continuedon various dates thereafter until February 26, 1971. All par-ties with the exception of Noemi Dominicci were representedby counsel. Mrs. Dominicci was present at the hearing. Allparties had an opportunity to call witnesses, examine andcross-examine them, to adduce relevant and material evi-dence, argue on the record, and file briefs. Briefs have beenreceived from the General Counsel and both Respondents.Upon the entire record' in this matter and in considerationof the briefs I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT EMPLOYERPlayskool is a Delaware corporation which operates twoplants in Chicago known as the Lawndale and Sacramentoplants, at which it manufactures toys and games. Playskoolis a division of Milton Bradley Company which also manufac-tures toys and games in other plants and in other States.Playskool annually manufactures and distributes toys, games,and related products valued in excess of $1 million and annu-ally ships its product valued in excess of $50,000 out of theState of Illinois. Playskool is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe Charging Party and Respondent Union are both labororganizations within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPlayskool has operated plants in the Chicago area for manyyears. The Charging Union, which has collective-bargainingagreements with Playskool covering plants in Hampshire,Illinois, and South Bend,Indiana, has attempted to organizethe employees of Playskool's Chicago plants since 1952 with-out success. In 1968, in November and December, electionswere conducted by the Board separately among the em-ployees of the Sacramento plant and of the Lawndale planton petitions filed by the Charging Union. The ChargingUnion lost both elections. Prior to the elections the ChargingUnion asked the Company for recognition based on a cardcheck but was referred to the Board. Milton Bradley Com-pany purchased Playskool as a wholly owned subsidiary inAugust 1968. Shortly prior to that time John W. Sharon hadbeen appointed personnel director with the function of estab-lishing personnel policies and practices, wage and salary ad-ministration, employment, labor relations, and organiza-tional control. Sharon set up a centralized personnel functionstandardizing forms, practices and procedures among thevarious plants of Playskool, the two here involved, another'Respondent Playskool's unopposed motion to correct the record, ishereby granted PLAYSKOOL, INC.567plant known as theHalsam plant'located northwest ofChicago and the Hampshire plant located some 60 milesaway.On April 11, 1969, Playskool shut down a warehousewhich it had operated at a place called North Lake andopened a new warehouse known as the Des Plaines ware-house. The Des Plaines warehouse, which is about 15 milesfrom the Playskoolmainoffice in Chicago, was designed toprovide warehouse space for the use of all the productionplants and resulted in the elimination of the North Lakewarehouse and a warehouse at the Hampshire facility. It wasopened with 26 or 28 employees, many of whom had beenhired prior to its opening and trained at the variousproduction plants for transfer to the Des Plaines warehouse.When the Charging Union commenced its 1968 organizingcampaignits agentsmade house calls at the homes of theemployees of the Lawndale and the Sacramento plants. Whenthis came to the attention of Playskool, Personnel ManagerSharon caused to be sent to all employees letters advising theemployees that they did not have to admit theunion agentsand warning themagainstsigning anything that they did notfully understand. The letters also warned the employees thatif the Union had theirnamesand addresses it would send paidprofessionalorganizerswho might attempt to pressure themintosigning up for the Union and agreeing to support it eventhough they do not wish to do so.Agents of the Respondent Union commenced makinghouse calls on the employees in March 1969. This immedi-atelycameto the attention of Sharon through the reports ofsupervisors who were informed by the employees. On thisoccasion, however, Sharon sent no letters to the employeesnor did he inform them of their rights of privacy or warnthem against the Union. Sharon caused meetings to be heldamong the supervisors of the two plants; one he conductedhimself, the other was conducted by another company offi-cial.At the meeting he conducted Sharon advised the super-visors of the name of the union thatwas organizingthe plantand advised them that he had investigated and found that itwas agood union and did not call strikes or present manygrievances.Sometime late in April Respondent Union contacted theattorneys for Playskool and stated that it represented amajority of Playskool's employees at the two productionplants, Lawndale and Sacramento, and at the newly openedwarehouse in Des Plaines, Playskool's attorney contacted theCompany and informed them of this statement and of Re-spondent Union's request that it be recognized on the basisof a card check. After communication between Sharon, Play-skool's executives based in Chicago and Milton Bradley'sexecutives based in Springfield, Massachusetts, it was decidedthat Playskool would agree to a card check with RespondentUnion and Playskool's attorney was so advised. He there-upon made arrangements with Respondent Union for such acard check to be conducted before a conciliator of the Depart-ment of Labor of the State ofIllinois.Sharon busied himselfwith collecting the names of the employees presently em-ployed in the two plants and the warehouse. He had noindependent recollection of the number of names submittedfor the purposes of the card check but in his opinion it wasaround 502 or 503. He attended the card check with counseland other representatives of the Employer. The Union wasrepresented by Robert Anderson who brought a box of unionauthorization cards which were turned over to the state con-ciliator.After the card check, according to the testimony ofSharon, he was advised by the conciliator that the Union had'The employees at the Halsam plant are represented by a local of theTeamsters Unionsome 30Q valid cards out of 502 or 503 employees and thata letter of certification would thereafter be issued.Negotiations for a contract commenced in mid-May. Six orseven negotiating meetingswere held after which the partiesagreed on two separate contracts, one covering the Lawndaleand Sacramento production plants and the other covering theDes Plaines warehouse as a separateunit.Both contractscontainedunion-security clauses providing that all employeesmust join within 30 days.In July and August representatives of the RespondentUnion went to the Sacramento and Lawndale plants wherethey addressed the employeesin smallgroups, soliciting themto sign duesdeduction authorization cards and union author-ization cards. At both plants they met resistance among theemployees and on occasions told employees that they wouldhave to sign cards or they could be terminated under theterms of the union-shop clause in the contract. A visit for thesamepurpose was made to the DesPlaineswarehouse inAugust.Thereis noevidence that the failure of any employee tosigneither a union authorization card or a dues deductioncard resulted in any action being taken by Playskool to termi-natethe employees. To the extent that the General Counselhas alleged that employees were discriminated against bybeing discharged for failure to sign such cards,the allegationisunsupported on this record and I recommend that it bedismissed.B.Discussion and ConclusionsThe General Counsel contends that Playskool violated Sec-tion 8(a)(2) of the Act by coercing the employees prior torecognition to sign authorization cards for the RespondentUnion and that at the time of recognition Respondent Uniondid not in fact represent an uncoerced majority of the em-ployees in any unit. Before this issue is reached however theissueis raised whether Playskool had notengaged in assist-ance of Respondent Union simply by recognizing it all duringthe existence of a question concerning representation. TheGeneral Counsel argues that the Charging Union, althoughit had lost the elections in November and December in thetwo plants which constituted the bulk of the unit which Play-skool thereafter recognized, had continued and was continu-ing its organizationalattempt, continued to have atleast asmuch support as it had theretofore, and that accordingly aquestion concerning representation as between the twounions existed. Of course the situation was somewhat com-plicated by the fact that the Charging Union could not peti-tion the Board for an election under the Board's procedureswhich normally preclude the holding of a second electionwithin a year of an earlier election.As the United States Court of Appeals for the Fifth Circuitrecently said inOil Transport Co. v. N.L.R.B.(76 LRRM2609) enforcinga Boardorder at 182 NLRB No. 148;(the employer) may not determine for his employees thequestion of representation, thereby' avoiding the orderlyprocedures required for determination of that question. this Circuit has discussed at length the obligation ofthe employer where there are competing unions and "thesituation[has] not crystalized," not to exertinfluencethereby tipping the scales and depriving the employeesof their right to select their representative in a free con-test between the rival organizations .... Cases of thisnaturepecularily turn on the facts.The General Counsel supported his argument with thetestimony of organizers Angilello and Szarek of the ChargingUnion, that after they lost the election in October andNovember they continued to contact the employees at theplant, although not to as great an extent as they had before 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe election. They had monthly meetings with the group ofemployees who were active as a sort of organizing committeeand they signed up a few more employees although they madeno determined effort to organize anew in view of the fact thatthey had theretofore been informed by Respondent that itwould not recognize them without a Board certification, anduntil the year, or most of the year had elapsed since the lastelection, a new petition could not be filed and new employeesupport need not be memorialized by the signing of authori-zation cards.Respondents produced Joseph Coles who had been an or-ganizer for the Industrial Unions Department of the AFL_CIO assigned to assist the Charging Union in the 1968 organ-izing campaign. Coles testified that after the elections inDecember he met at the IUD headquarters with Robert,Christenson, Angilello, and Szarek to analyze the campaign.As they were leaving he heard Angilello say words to theeffect that the employees at Playskool did not want the Unionand he did not want anything more to do with them.' An-gilello and Szarek were recalled in rebuttal and testified thatno such statement was made by them and that they at no timeproposed to walk away from the organization at Playskool.They were supported in this testimony by Robert Christensonwho is identified as a United Steel Workers organizer but hadbeen employed by the Industrial Union Department of theAFL-CIO at the relevant time. Christenson testified that hewas present at the meeting referred to by Coles and that hedid not hear Angilello say anything to the effect that thefurniture workers were giving up any attempts to organize theemployees of Playskool because they did not want to be or-ganized. I credit the testimony of Angilello, Szarek, andChristenson that no such statement was made by Angilelloand I further credit the testimony of Angilello and Szarek andof various employees that the Charging Union continued itsinterest in the employees of Playskool although certainly itwas not organizing with the same intensity that it had beenorganizing prior to the election.Generally the Board looks with disfavor upon recognitionbased on a card check in a two-union situation.' Clearly therationale of the Board is based on the fact that in a two-unionsituation during the heat, of conflicting campaigns employeesentiment is 'not so crystalized in favor of one or the otherunion that the inherent unreliability of authorization cards asa method of determining majority status is overcome. ButRespondents' argue that in the instant situation there was noheated rivalry. On the contrary, the campaign of the Charg-ing Union, if it existed at all, was dormant and the only choiceunder consideration by the employees was between no unionand the Respondent Union.However this argument too is subject to qualification. Alarge number of the employees of Playskool in the threeplants are Spanish-speaking persons, many of whom speaklittle or no English.' It can well be questioned whether theissues were in fact so clear to the employees especially in viewof the fact, that the Respondent Union Agents Galladora,Anderson, and Coles spoke no Spanish. Additionally it couldvery well have been a matter of confusion to the employeesthat Joseph Coles who had appeared as an organizer for theFurniture Workers in the last month of 1968 reappeared as'Coles testified that in early April he was assigned to assist the Respond-ent Union in its organizational attempt and did so both before and afterrecognition.'SeeOil Transport Company,182 NLRB No. 148, and the discussionof this point therein.6It was necessary for interpreters to be used at the hearing with a largenumber of the employee witnesses on both sidesan organizer for the Respondent Union in the spring of 1969.'These factors do not in themselves appear to be dispositiveof the issue. Where the Board has almost uniformly requiredthat the employer maintain a position of strict impartiality isin the specific type of a two-union situation where a questionconcerning representation exists. The term "question con-cerning representation" is a term of art in this field, it has avery specific meaning. Two factors must be present. First theunion which raises the question must be able to show a sub-stantial representation among the employees, normally 30percent,, either by cards, petitions, or other evidence andsecond, both unions must have demanded or requested recog-nition from the employer. The Board usually speaks in termsof "competing claims." In the instant case such a demand wasmade by the Charging Union prior to the elections in 1968,but those elections resolved at that time the then appearingquestion concerning representation and no such question wasraised thereafter. Although the Charging Union manifestedits continuing interest by continuing, to conduct monthlymeetings with its employee organizers and occasionally pro-curing the signature of an employee on an authorization card,itmade no contact with Playskool at any time prior to therecognition in an attempt to raise the question.' Under thesecircumstances it appears to me that the Respondent Unionand the Employer were in a position no different than asingle-union situation where the employer is free to recognizethe Union upon its satisfaction that the Union is majorityrepresentative based on a card check or any other means thatthe parties choose. An election could not be held among theemployees of the Lawndale and Sacramento plants until ayear had elapsed except under extraordinary circumstancesnot here shown to exist.Under all these circumstances I see no violation implicit inthe recognition by the Employer unless one of two factorsappears; either that the employees were subject to coercion byeither of the Respondents prior to recognition or that the cardcheck itself was erroneous and the Respondent Union did notin fact represent a ,majority of the employees in the unit.These then are the issues with which I am herein concerned.The AllegedPrerecognition CoercionThe General Counsel contends that the evidence hereinshows that assistance to the RespondentUnionbegan some-time in April 1969. He contends that this assistance wasdemonstrated by the factthat althoughPlayskool had re-quired the Charging Union in the past to demonstrate itsmajority claims by election,each of which was lost, whenRespondent Union claimed to represent a majority, the Em-ployer recognized it on the basis of a card check.This circum-stance standing alone does not appear to me to be in anywaytinged with illegality. It is not unlawful for an employer torecognize a union on a card check nor is it unlawful for anemployer to insist on an election.In the circumstances of thiscase I cannot find unlawful preferment by Playskool of Re-spondent Union in its recognition after a'card check con-'It is not possibleto assesswhether the employees were confused By thetime of the hearing, after investigation by the General Counsel and theRespondents, employees who were called to testify, appeared clearly tounderstand the difference between the two unions No doubt polarizationhas been accomplished by the pretrial investigative procedures attendentupon the filing of the charge8Ido not credit testimony of Dommicci and Galladora that petitionswere signed, prior to recognition, protesting recognition. From the tes-timony of Dominicci and the contradiction thereto in her testimony oncross-examination and her affidavit, and from the wording of the petition,I conclude it was first promulgated after recognition It was never presentedto Playskool. PLAYSKOOL,INC.569ducted by an impartial third party or in its determinationprior to the card check that it would recognize the Respond-ent Union if the card check revealed it to be the majorityrepresentative of the parties.Playskool surely reacted differently toward the two unions.In 1968 Playskool refused to recognize the Charging Unionon the basis of a card check. This can scarcely be held to beunreasonable in view of the fact that on prior occasionsBoard-conducted elections revealed that the Charging Uniondid not in fact represent a majority of the employees as itcontended. Respondent admittedly investigated the Respond-ent Union before it agreed to a card check and found that itwas a union that was not prone to engage in strikes and wasotherwise acceptable to it. It is not illegal for an employer toreach the conclusion that it will not fight a union organiza-tion.While the treatment accorded the two unions in differ-ent years was disparate, I find no illegality attached thereto.The General Counsel would have me find interference inPlayskool's failure to warn employees against union organiz-ers coming to their homes as it had done during the inceptionof the Charging Party's organizational campaign in 1968. Iknow of no requirement that an employer has to contest theunion organization or in anyway take part in the employees'determinations whether or not to organize.The General Counsel would have me find restraint andcoercion in that Playskool advised the supervisors that theyshould not contest the organization by Respondent Unionamong the employees. To the extent that the testimony offormer Foreman Rubin Lopez might raise an inference thatPlayskool instructed its supervisors to actively support theorganizational campaign of Respondent Union I reject suchan inference. There is no evidence that Lopez or any othersupervisor at any time prior to the recognition addressed anyemployee with regard to their determination of whether ornot to sign a card for Respondent Union.The record contains many instances of employees whosecards signed on behalf of the Respondent Union bear datesprior to recognition but who testified that they signed thecards only in response to urging and sometimes threats thatthey would not be allowed to continue working if they did notsign the cards. This could be construed as evidence of prere-cognition threats. In each of these cases I find that the coer-cion took place long after recognition and after the enteringinto of a contract bearing a union-security clause and thecards were backdated by persons other than the signers.'The General Counsel argues in its brief that additionalevidence of assistance by Milton Bradley, the owner of Play-skool, was its grant of leaves of absence to two employees toassist Respondent Union in its campaign. The allegation withregard to this grant was dismissed at the close of the GeneralCounsel's case because the General Counsel adduced no evi-dence in support of it. The record reveals that two'employeesof Milton Bradley's plant in Springfield, Massachusetts, tookleaves of absence at the request of Respondent Union's Inter-national organization to assist in the campaign in Chicago.There is no evidence whatsoever that Playskool or MiltonBradley had any knowledge of the reason these employeestook a leave of absence or were even aware of the fact thattheywere engaging in the organizational activities inChicago.The General Counsel further submits "that it is more thancurious that Milton Bradley has a contract with RWDSU."Curiosity can hardly be viewed as substantial evidence. It'Throughout the hearing the General Counsel while adducing such evi-dence declined to state whether his position was that the cards were signedprior to the recognition, on the dates they bore, or after recognition and werebackdated.might be noted that Playskool also has a contract with theCharging Party. This does not appear to arouse the GeneralCounsel's curiosity.Finally the General Counsel contends that Playskool inter-fered with the organization by Respondent Union by permit-ting its organizers to enterthe plantfor organizational pur-poses prior to recognition. Quite aside from the fact that thereis no substantial evidence that this was done other than theevidence of ex-Foreman Lopez who stated that he saw themin the plant prior to recognition, equally there is no evidencethat at any time the Charging Union sought such a privilege. -I cannot find disparate treatment under these circumstances.As far as Foreman Lopez' testimony is concerned, he was soobviously mixed up with regard to the time of various occur-rences and unsupported by any credible evidence on therecord in his assertion in this regard that I do not credit him.It is clear that in June, after recognition, representatives oftheRespondent Union were permitted in the plant andwalked through it, although there is no evidence that at thattime they engaged in any organizational activities. Later, inJuly, after the Respondents entered into their contract, ad-mittedly Respondent Union's organizers were permitted inthe plant and facilities were given them to sign up the em-ployees both on union authorization cards and on dues de-duction cards. I shall deal with this later.I conclude that there is no substantial evidence on therecord on which I can find that prior to May 2, the date ofrecognition, Playskool unlawfully assisted Respondent Unionor interfered with, coerced, or restrained any employee withregard to Respondent Union's campaign.The Card CheckWe come now to the validity of the card check. The Gen-eral Counsel contends that there is no evidence of what tookplace at the card check. In this he is correct. The evidencereveals that the card check was conducted by two representa-tives of the State of Illinois in their offices, representatives ofno party were present while the cards were checked andneither of the state officials were called to testify. However,the witnesses called by Respondents testified that pursuant toan agreementfor a card check the Playskool officials gatheredtogether a list, on cards, of all the employees in the unit andthe representatives of the Respondent Union gatheredtogether all of the cards signed by employees of Playskool,that the list and the cards were handed over to the stateconciliators and that thereafter one of the conciliators re-turned the list to the Employer, the cards to the Union andstated that the Union had in excess of 300 cards in a unitconsisting of something over 500 employees and that theircheck revealed that the Union had cards for a majority of theemployees. The state conciliator further was quoted as tellingthe Respondents that the result of the card check would beconfirmed by letter.'The record contains a letter purportedlyprepared by the conciliators and admittedly received bycounsel for Playskool.10The union agents who took the cards to the card checkstated that they had no recollection of the number of cardsthey took. Union Representative Anderson testified thatthere were 340 or 346, Representative Galladora, who hadbeen instructed by Anderson to count the cards, testified at10No attempt was made to call the state conciliators as witnesses nor toestablish any foundation for the receipt of the letter other than as a docu-ment recieved by counsel. I called the latter to the attention of the partiesand stated that I did not receive the letter as evidence of the result of thecard check, in view of the complete lack of foundation therefor. Neverthe-less no party attempted to establish a foundation or even to have the lettercertified as an official report of a governmental agency. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious times that the number was from a little over 300 toa total of 325. Representative Sanzone, who accompaniedthem to the conciliators' office, said that he understood thatthey had 300 or 319. Playskool's personnelmanager, John W.Sharon, testified that he submitted an employee list in theform of 3 by 5 cards and additionally a list of as many as 12to 15 employees from the DesPlaineswarehouse. He statedthat his recollection of the count was 502 or 503 and he didnot recall whether the figure included the warehouse em-ployees or not. He also testified that after the card count theconciliator told him that the Union had 300 cards and thatthere were 503 in the unit.The Regional Officeissued asubpenasometimein 1969 forthe production of the Union's cards as well as for theproduction of Playskool's list of employees as of May 2. InJuly 1970, after litigation, the subpena was enforced. In theinterim period, according to the testimony of RespondentUnion's Agent Anderson, the cards of Playskool's employeeswere kept in a box at the Union's offices and additional cardswere thrown into the box. When the subpena was enforced,according to Anderson, all cards bearingdatesprior to May2 and including May 2 were furnished in response to thesubpena. It is clear from his testimony that the subpena wasnot complied with inasmuchas no segregationof the cardshanded to the state conciliator was accomplished and theintermingled cards were sorted out solely on the basis of thedate they bore. Testimony during the hearing convinces methat many cards were backdated and that some cards, al-though dated on May 2 or prior thereto, were not receivedby the Respondent Union until after the card check. I candraw no conclusion of illegality from the failure by Respond-ent Union to comply with the terms of the subpena under thecircumstancesshown here. Similarly a subpena issued in 1969and was ultimately enforced in 1970 requiring Playskool tosubmit to the General Counsel a copy of the list of employeessubmitted by it to the state conciliation service. The list sub-mitted pursuant to the subpena was not identical with the listprepared from the cards presented at the hearing herein andthereafter by letter Playskool informed the General Counselof additional changes that should bemade tothe list.The General Counsel contends that by submitting authori-zationcards in response to the subpena, that could not havebeen those cards called for by the subpena,bothRespondentsare guilty of a violation of Section 12 by attempting to deceivethe Boardin itsinvestigation of the unfair labor practices andby willfully preventing, impeding and interfering with theBoard's duties in the investigation of thesecases.GeneralCounsel further contends that these acts clearly violate Sec-tion 8(a)(1) of the Act. The General Counsel relies on theBoard's decision inKohler Company,128 NLRB 1062, 1100;Frisch Contracting Service Co.,149 NLRB 29. I read neithercaseas supportive of the General Counsel's contention hereinand indeedFrischseems to contradict it. As the Board foundinFrischthe Section 12 issue is not before me.Without regard to the actual lists furnished the concilia-tors, thereal issueiswhether the Respondent Union repre-sented a majority of the employees at the time of the cardcheck.While the General Counsel appears to contend thatthere is no evidence of the validity of the card check, he madeno attempt to adduce evicence that it was invalid other thanto attack the list and the cards furnished the conciliator. Theonly evidence on the record with regard thereto is that some-thing over 300 cards were submitted to the conciliator whofound that some 300 of them were valid." It is apparent thatthe cards furnished the General Counsel in response to hissubpena and identified by Union Agent Anderson as thecards furnished to the conciliatorto the best of his knowledgeinclude many cards that were in fact signed after the date ofthe card check and include additionally five cards concerningwhich the employees whose names they bear testified thatthey did notsign andsix duplicate cards. But the record alsoreveals that in response to a subpena for the cards of Play-skool employees collected by Respondnet Unionafterthecard check an additional group of cards was furnished whichincluded all the cards other than those furnished and iden-tified as those handed the conciliator. These cardscontained,inter alia,some395 undated cards. In view of the testimonyof Anderson that in response to the initial subpena he di-rected his office employees to sort out all the cards bearingdates of May 2 and prior thereto, and that in return of thesecond subpena he furnished all of the remaining cards, itappears that a necessary inference must be that among thosecards which were not supplied in response to the first sub-pena, i.e., the 395 undated cards, were sufficient cards to haveenabled the conciliator to determine that there were 300 ormore valid cards. There is no contention that the unit everincluded over 550 employees. Accordingly 300 cards wouldat any time constitute a majority of the then existing em-ployee complement.The General Counsel misinterprets the rule with regard tothe duty to go forward with the evidence. The General Coun-sel contends that it is the duty of Respondents to prove thatthe cards were valid and that the card check was validlyconducted. But this is not the case. In a recentdecision,.American Beef Packers, Inc.,187 NLRB No. 135, the Boardpointed out that the General Counsel therein completelyfailed to prove the number of employees who had authorizedthe union at the relevant time to represent them. As I readthat case, the General Counsel's burden is to prove that theUnion did not in fact represent a majority at the relevanttime. Here the General Counsel has done no more than attackthe cards which were presented by Respondentin response toits subpena calling for the production of the cards furnishedthe conciliator and proved that some of those cards clearlycould not have been furnished the conciliator. This does notsupport a finding that the conciliator did not have what heis reported to have stated that he had; i.e., over 300 or morevalid cards. The mistake in the General Counsel's contentionis theassumptionthat only those cards suppliedin responseto the subpena need be considered. Thereis noevidence onthe record that the conciliator didnotfind 300 valid authori-zationsfrom the cards submitted to him. While it is obviousthat the General Counsel's burden would be very difficult, healleged that Respondent Union- did not have an uncoercedmajority and his proof does not support this allegation. Whilethe evidence reveals that the 347 cards furnished in responseto the subpena and claimed at the opening of the bearing byRespondent Union to be the cards given the conciliator couldnot all have been furnished the conciliator, his evidenceshows also that over 300 cards were furnished to the concilia-tor, that the conciliator found 300 valid cards, and thatmorethan 395 additional undated cards exist. This being the situa-tion, while I must find that the response to the subpena wasat best careless," I cannot reach an inference that there werenot 300 cards in existence. Accordingly there is no supportfor the allegation that the Respondent Union did not repre-sent an uncoerced majority as of the date of the card check.This being the case, I can find no violation of Section 8(a)(2)" This finding is based on the testimony of Sharon rather than on thepurported letter from the conciliators which as I have stated above bears nofoundation for that purpose.11Anderson testified that the cards were never segregated at the time thesubpena was served or thereafter because he did not feel that the subpenawould ever be enforced PLAYSKOOL, INC.571in the recognition of the Union pursuant to the card checkunder the circumstances of this case.The General Counsel argues that under the rule ofClementBrothers Company, Inc.,165 NLRB 698, enfd. 407 F.2d 127(C.A. 5), that the post recognition conduct of Playskool inrestraining and coercing its employees to sign both authoriza-tion and dues deduction cards for respondent union com-pounded by the backdating of "a whole host of cards" in anattempt to show execution prior to recognition relates backto the recognition itself tainting the entire claimed majorityand rendering unnecessary the resolution by mathematicalformula. I agree that a mathematical resolution of majorityin the instant case is impossible because of the fact that theGeneral Counsel has shown that the cards produced in re-sponse to his subpena and identified as those cards furnishedto the conciliator obviously contain many cards which werebackdated, others which were not received by the Respond-ent Union prior to the card check, and a few which were notsigned by the persons whose name they bear. But as I havepointed out above, the General Counsel has not sustained hisburden of disproving that in fact something over 300 validcards were placed in the hands of the conciliator." While Ido not condone the forgery of authorization cards by anyone,no evidence appears on the record to reveal that this was doneby or with the knowledge of any agent of either Respondent.Nor can I condone the backdating of authorization cardswhich was clearly shown throughout the record. Neverthe-less Icannot draw an inference that either the backdating orthe forgery of the cards or the, at least, careless selection ofcards supplied in response to the subpena and identified as thecards given to the state conciliator had the effect of derogat-ing from employee rights in the face of the evidence thatseveral hundred undated cardsare inexistence and that theywere, prior to the subpena enforcement, mixed with the cardsallegedly given to the conciliator and the further evidencethat the conciliator found in excess of 300 valid cards. Ac-cordingly I cannot find that these elements would tend torelate back to the recognition itself or taint the entire claimedmajority of the Respondent Union as contended by the Gen-eral Counsel.The General Counsel adduced a great deal of evidence toshow restraint and coercion by both Playskool and Respond-ent Union's representatives after recognition and after theentering into of the contract on June 11. This restraint andcoercion consisted of calling employees in groups or singly tomeeting places and to offices of the Company where they wereaddressed by agents of the Union and told that they were nowin a unionshop and would have to sign cards for the Union.Additionally, evidence was adduced that Playskool's super-visors informed employees that they would have to sign cardsor they would be subject to discharge or would have to stopworking there. Finally evidence was adduced and is admitted13My review of the evidence reveals that at least 38 of the 347 cardsidentified as those furnished the conciliator were signed after the card checkand left undated. The dates on some of them were admittedly affixed byagents ofRespondent Union and with regard to others no identification ofthe person who dated the cards is made, Attached hereto as Appendix Ais a list of the names of the employees whose cards I find to have beenbackdated. I reach this conclusion after a consideration of all the evidencein the case and consideration of the credibility of the witnesses who testifiedwith regard to such cards. In addition I find that the cards of Margie LDennison, Vera McGovern, and Rita Alberts were not signed by thoseindividuals and that the card of Santa Colon was signed by her husband andthere is no evidence that he was authorized to do so Furthermore the cardsof Madgeline Bostic, Lucille I. Eddy, Esther Martinez, Margaret Morrissey,Clara Ociepka, Sara Rivera, and Alven Sobotka were mailed at a time toolate for them to have been in the hands of Respondent at the time of thecard checkthat,the personnel employees of Playskool have made it cus-tomary in hiring new employees to require them as a condi-tion of employment to sign dues deduction or authorizationcards.The latter is clearly unlawful under the Act(CampbellSoup Company,152 NLRB 1645) insofar as it required em-ployees to join the union prior to the expiration of 30 daysafter their hire and resulted insomecases in employees beingsubjected to dues and initiation fee deduction from theirwagesduring that protected period.More of a problem exists however with regard to the coer-cion of employees after the expiration of 30 days to sign thesecards. The evidence adduced by the General Counsel fromemployees reveals that in most if not all instances the unionagentsto whom the employees were sent had with them twokinds of cards, both dues deduction,and union authorizationcards and thatin someif notall instancesthe employees wereinformed that they must sign the dues deduction cards andthat they had to join the Union. Whether theunion agents ineach instance carefully spelled out to the employees therefinements that an employee need not actually join theUnion but must tender dues and initiation fees and that duesand initiation fees need not be checked off if the employee isprepared to make arrangements to send dues and initiationfees directly to the Union without a checkoff cannot be ascer-tained from this record. The union agents called to the wit-ness stand testified that in essence these refinements werepointed out to the employees. The testimony of a few of theemployees, would seem to support the union agents' tes-timony. By and large the employees were not asked either ondirect or cross-examination the precise words used by theunion agents but their testimony was put in the more conclu-sionary form that they would not be, permitted to continueworking unless they signed the cards. Throughout the hear-ing it is noticeable that the employees appeared to associatejoining the Union withsigningcards. This is of course notunusual, since one union or the other had been distributingcards over a long period of time.Additionally many of the employees who testified are notfully conversant with English. Some of them are almost to-tally unable to speak or understand English and were interro-gated on the witness stand through interpreters. It does notappear that more than a very few of the employees could beexpected to have any sophistication whatsoever with regardto labor relations, Under these circumstances the reports ofthe employees reflect not only a difficulty in understandingwhat was said to them on the occasion of their interviews withunion agents but an additional difficulty in understanding thequestions propounded to them on the witness stand and inframing theiranswersthereto. I am not convinced that therecord reveals by a preponderance of the evidence that theemployees were required to do any more than the law permitsunder the terms of a valid union-security contract.The Board has many times held that it is violative for aunion to seek the discharge of an employee for failure tocomply with the union-security clause of a contract unlessand until it has given that employee an opportunity to complytherewith and it is violative for an employer to discharge anemployee under the terms of a union-security contract at therequest of the union when that employer has reason to believethe employee has not been apprised of his duties under suchcontract. Here it appears to me that the Respondent Uniondid no more than is required of it under the law to bring hometo the employees their duties under the contract to join ortender dues and initiation fees to the Union. Under the cir-cumstances of this case it was necessary for theunion agentsto put their message into terms which are meaningful to theemployees whom theyare addressing.I am not convinced 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the messages of the union agents to the employees eitherassembled in groups or singly were violative of the Act andI do not find that the circumstance of Playskool making spaceand employees available to the union agents for this purposewas violative of the Act. Accordingly I shall recommend thatthe complaint be dismissed with regard thereto.I have concluded above that Playskool has violated the Actby its practice of requiring employees when hired to signunionauthorization or dues deduction cards or both. This issurely coercive under the Act but it does not appear to meto be the type of coercion that relates back to the initialrecognition and taints it. Accordingly I reject the GeneralCounsel's argument in that regard, based on theClementBrothers Company, Inc.,decision(supra).The Discharge of Rosa RosaRosa Rosa was an employee who was apparently com-pletely opposed to being required to sign an authorization orcheckoff card for Respondent Union. The evidence revealsthat she was sent to the office by her supervisor and informedthat she had to sign such cards in order to retain her job.After hesitation and argument Miss Rosa signed the cardsand thereafter left her employment. There is no evidence thatshe left for any reason other than the fact that she was re-quired to sign the card, and she testified that this was herreason for leaving. The General Counsel contends that be-cause she was coerced and restrained to sign the cards andquit because of such coercion and restraint that she wasconstructively discharged. Inasmuch as I have found abovethat the Respondents were not shown to have acted in excessof their lawful rights in requiring employees to join the Unionand remit dues, I do not find that her voluntary terminationresulted from restraint or coercion unlawful under the Actnor that under those circumstances it became a constructivedischarge in violation of Section 8(a)(1) and (3) of the Act.Accordingly I shall recommend the dismissal of the allega-tion with regard to Rosa Rosa.Noemi DominicciThe General Counsel contends that Noemi Dominicci wasdiscriminated against by the Respondent Employer becauseshe engaged in activities on behalf of the Charging Union.Noemi Dominicci was employed at the Sacramento plant ofPlayskool working 4 hours a day on the floor as a productionworker and 4 hours a day helping in the office. Her work inthe office consisted of checking the workers' tickets, doingsome bookkeeping, and payroll work on timecards. She tes-tified also that to some extent she was required to assist in thehiring process of new employees and that she escorted themfrom the personnel office to their work stations. While escort-ing the new employees she took the occasion to inform themof her opinion that Respondent Union was not good for theemployees and that they would have to get rid of it. There-after at lunch and before and after work she would takepetitions which she was having signed to the new employeesfor their signatures. On June 12 Personnel Manager PhilJimenez asked her if, it was true she was having the petitionsigned by the new employees and asked why she was doingthis. She apparently delivered herself of a diatribe against theEmployer's treatment of the employees and of her and spokeof the need of a union but that she considered that the Unionthat had gotten in was trying to deceive the employees andthat it was good for the Company and for the bosses but notfor the employees. She accused the'Company of having fur-nished the Respondent Union with the addresses of the em-ployees so that its agents could go to their homes and collectsignatures. Jimenez denied knowledge with regard that. Heended the conversation by telling her that she would have tostop her activities or he would have to get her out of the office,and informed her that the Company had ordered him toeither be a friend of the Company or a friend of the em-ployees. Later that day according to Mrs. Dominicci's tes-timony Jimenez told her that he had been ordered by themainoffices to take her out of the office and that she wouldno longer work in the office.According to Jiminez' testimony, in this interview, he toldDominicci that she had no business passing the petition dur-ing business hours and that she would have to stop it. To hisrecollection he talked to her twice, the second time 3 or 4 daysafter the first time. He stated that his recollection was that hetold 'her that her actions were uncalled for, that he did notthink she was doing the right thing, and that she might be inthe losing end of it. He testified that he made approximatelythe same statements on both occasions. It appears that theincident or incidents occurred immediately after the contractbetween the Respondent Union and the Employer wassigned. To the extent that there is any difference between thetestimony of Dominicci and Jimenez, I discredit Dominicci.In her cross-examination her evidence was revealed to beerroneous in many respects. In attempting to account for theerrors as they appeared in her cross-examination, Mrs. Domi-nicci shifted her ground to such an extent that little credit canbe given to any of the testimony she gave except to the extentthat it is corroborated by other more credible evidence. How-ever from the two stones it is clear that Mrs. Dominicci wasremoved from the office because of her participation duringworking hours in the postrecognition campaignagainst Re-spondent Union. The General Counsel contends that Play-skool acted disparately by permitting Respondent Union'sorganizers in July, August, and September to enter the plantsand sign up the employees on dues deduction and authoriza-tion cards and by reducing Dominicci from her part-time jobas office girl for her activities." I do not find that this is thenormal disparate treatment case. The Employer with regardtoMrs. Dominicci has a right to insist that his employees usetheir working time for work. The employer who is a party toa valid union-security contract has a duty to see to it that hisemployees know of and are given an opportunity to complywith the union-security clause before the employer dischargesthem. These two duties appear to be in conflict in the instantsituation, but I believe that the conflict is more apparent thanreal.The Employer in permitting the Respondent Union'sagents to come in to the plant during working hours for thepurpose of signing up employees to conform with their union-security contract was satisfying its obligation to its employeeswho had not theretofore joined the Respondent Union. If theEmployer had invited or placed its employees at the disposalof an outside union in the face of an incumbent union it couldhave been guilty of an unfair labor practice. Having foundthat the Respondent Union was validly recognized, I find thatit achieved the status of an incumbent union. Playskool by itsrecognition of Respondent Union was not required to openthe door to a free use of its, working time to any other unionfor the purpose of dislodging the newly recognized incum-bent. I find that the Respondent, as it contends in its brief,took the minimum action in removing Mrs. Dominicci from" General Counsel does not contend that Dominicci was out of the uniton May 2 by reason of the fact that she was working part time in the officeHowever the General Counsel does contend that another employee, LydiaRodriguez, should not be considered part of the unit for thesame reasonRodriguez, it appears, spent 2 or 3 hours a day working in the office whereasDominicci spent 4 hours a day The description of the work of the two girlsappears to indicate that they were doing the same thing, Were Ito reach theGeneral Counsel's contention with regard to the unit, I would find that MissRodriguez is a member of the unit as I find Mrs. Dommicci to be PLAYSKOOL, INC.573the office to meet the problem occasioned by her use of herpositionin the office to build upresistance among the newemployees to representationby theRespondent Union. Mrs.Dominicci lost neither hours of work nor wages as a resultof the action of the Employer.I find no violation of Section8(a)(3) or(1) in the Employer's actions. I shall recommendthat the complaint insofar as it pertains to Mrs. Dominicci bedismissed.Sophie McAuleyDuring the hearing the General Counsel amended the com-plaint to incorporate an allegation that the RespondentUnion had coerced Sophie McAuley because of her testimonyat the hearing.The record reveals that Miss McAuley was theemployee who had originally informed the Charging Unionthat the Respondent Union was organizing at the Company'splant. She assisted the Charging Union thereafter in protest-ing the recognition of the Respondent Union by signing apetition and talking to other people about signing a petitionsponsored by the Charging Union.After attending two meet-ings in August and September and refusing to sign a card forthe Respondent Union she signed one in September afterbeing told that she had to sign.At this point she signed a cardunder protest. Thereafter she was elected chief steward forthe Respondent Union and was serving in that capacity at thetime of the hearing. She testified that she did not want to bethe steward.She also testified that at sometime after shebecame steward Respondent Union'sRepresentativeGal-ladora told her that he did not think it was right for her tobe talking to the Furniture Workers' representatives whileshe was the Respondent Union's shop steward.She answeredrather indelicately that if her job as steward was going tostand in the way of talking to people she had known for somany years they can "stick"their steward's job.This tes-timony was given on February 2, 1971.On February 9, 1971,theGeneral Counsel amended his complaint and MissMcAuley took the witness stand to testify that on February8 at the plant she was called from her work by RepresentativeGalladora just before the afternoon break and talked to himin private.Galladora told her that he had brought her resig-nations to sign which stated in effect that she was resigningas chief shop steward because she was not representing Local20 RWDSU and ended with a statement that she voluntarilysigned.She testified that Galladora was cool toward her anddid not say much except that he wanted her to sign it. Sheasked if she could take the document with her. He declinedto permit her to do so and told her that she was not represent-ing the Union.She answered that she understood that she wassuppose to represent the people.She informed him that shealready had resignation papers made out several monthsbefore but declined to sign.He said"all right"and walkedaway. The General Counsel contends that this amounts tocoercion of employees.He cites no authority for this proposi-tion.I find no coercion of employees in this situation.I believethat Mrs. McAuley's testimony on the witness stand revealedclearly that she was at all times opposed to the RespondentUnion and favored the Charging Union and her testimony onthe witness stand which was frequently incredible and largelyself-contradictory was more nearly that of an advocate onbehalf of the Charging Union than that of a neutral witness.Under these circumstances I believe it is readily understanda-ble that the Respondent Union would ask her to sign a resig-nation.I find nothing coercive in the manner in which shewas asked to sign nor do I find any occasion for an allegationthat other employees were coerced thereby in view of theprivacy of the occasion and the fact that no one with thepossible exception of Miss McAuley made any other em-ployee aware of what had happened.I shall recommend thatthe complaint be dismissed with regard to this allegation.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Playskool occurring in con-nection with its operations have a close,intimate and substan-tial relation to trade,traffic and commerce among the severalStates and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent Playskool unlawfully as-sisted the Respondent Union by obtaining employee signa-tures to union membership and dues checkoff authorizationsby which employees were required to join the Union and paydues sooner thantheywould have been lawfully required todo, I shall recommend that they be required to cease anddesist therefrom.Ifind no evidence that the RespondentUnion knew of Playskool's action in this regard or in any wayparticipated in Playskool'sdecision to do this which wasallegedly arrived at as a matter of convenience to Playskool'spersonnel department.Accordingly I find no violation on thepart of Respondent Union.I shall also recommend that any membership or duescheckoff authorizations unlawfully obtained from employeesprior to the 30-day statutory period are not to be honored inthe future.If any deductions were made pursuant to duescheckoff authorizations unlawfully obtained from employeesprior to the 30-day statutory period,I shall recommend thatPlayskool reimburse to the employees from which such dueswere deducted all dues deducted for that first month. Underthe circumstance that the union-security contract is lawful onits face and it appears therefore that the employees couldlawfully have been required to join the Union and pay duesafter the first 30 days, I shall not recommend that Respond-ent Playskool reimburse the employees for such dues andinitiation fees if such were collected.If there are any em-ployees who paid dues or initiation fees that worked less than30 days Respondent Playskool shall reimburse such em-ployees for the dues or initiation fees so deducted.CONCLUSIONS OF LAW1.Playskool is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.TheRespondentUnionis a labor organization withinthe meaning of Section2(5) of the Act.3.By its practice of informing prospective or newly hiredemployees of the requirementthat theymust jointhe Union'immediatelyand by furnishingnew employees with unioncards and deducting from employees' pay union dues andinitiation feesduring thatfirst 30daysof employment andforwarding said deductions to theUnion,thereby assistingthe Union,Playskool has engaged in unfair labor practiceswithin the meaning of Section 8(a)(2) and(1) of the Act.4. By engaging in a practicewhereby prospective or newlyhired employees are required to execute union membership ordues checkoffauthorization cardspriorto the expiration ofthe statutory 30-day period Playskoolhas engaged in unfairlaborpracticeswithinthe meaning of Section 8(a)(1), (2), and(3) of the Act.5.Respondents have not engaged in further unfair laborpracticesalleged.[Recommended Order omitted from publication.] 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AAgnes MatuszakDorothy SoukupCeciliaMonroeEvelyn StachnikJames BatesJosie HeardJose MoralesBeverly- StarzynskiGiovannina BellioInger HultgrenJose PavanEthel TaylorMartha BieschkaKatheryn JohansonPerfecto RiveraRose TinghinoKenneth BoeckerPatricia JohansonHouston RogersCarlos TrevinoAndreaBonillaMaria KovaksDorothy RomanelhCastera VargasRegina CatalanotteLillieKubicaIrmaSchultzFriedrichWeberEugene DutcherRosemary LindNorah SimpsonMary WilszakMaria GorskiFelix LopezEthel SobotkaEdward ZywickiKatherine HaysEsther Martinez